Morton, J.
The court instructed the jury that if the plaintiffs employed an agent who obtained in .Lawrence orders for liquors from the defendants, and sent them to the plaintiffs, who accepted them, and thereupon delivered the liquors ordered to carriers in Kentucky, who transported them to the defendants, the contracts of sale were made and the sales completed in Kentucky, notwithstanding the defendants paid the cost of transportation to Lawrence under agreements with the agent that such cost should, in each case, be deducted from the price. These were all the instructions given upon the question as to where the contracts of sale were to be performed. We are of opinion that, under the circumstances of these cases, they were not sufficiently full. They omit all consideration of the question whether by the contracts of sale the liquors were to be delivered to the defendants in Kentucky or in Lawrence. This was a disputed question of fact which it was for the jury to determine. There was evidence from which the jury might have found that the plaintiffs were to pay the freight to Lawrence, and' the defendants asked the court to rule that if the plaintiffs were to deliver the liquors to the defendants at Lawrence, the sales were made in Lawrence. This instruction should have been given. The instructions given, taken in connection with the refusal to give that requested, might have led the jury to believe that the sales were completed by the delivery to the carrier in Kentucky, even though they should find that by the contract the liquors were to be delivered in Lawrence. Delivery to the carrier was a delivery to the defendants, if there was no agreement to the contrary. Finch v. Mansfield, 97 Mass. 89. Kline v. Baker, 99 Mass. 253. But if the parties agreed that the goods were to be delivered in Lawrence, it would not be a completed sale unit the delivery, and the laws of this State would apply to it.
*395We are also of opinion that the ruling as to the effect of notice to the plaintiffs’ agent that the purchasers intended to sell the liquors in violation of law was erroneous. As a general rule, notice to an agent, in the course of the transaction in which he is acting for his principal, of facts affecting the nature and character of the transaction, is constructive notice to the principal. It is his duty to communicate such facts to his principal, and the law presumes that he has done so. He stands in the place of the principal. His act is the act of the principal, who cannot accept it so far as it is advantageous and reject any infirmity which attaches to it. Notice to the agent of any facts which enter into and give character to the act affects the principal.
This question was carefully considered in the recent case of The Distilled Spirits, 11 Wall. 356. That was a proceeding for the forfeiture of spirits alleged to have been removed from a public warehouse in fraud of the revenue laws. It was held that if the claimant bought the liquors in good faith, they were not liable to forfeiture, but if he bought through an agent, and the agent had notice of the fraud at the time, his principal was bound by such notice.
In Finch v. Mansfield, above cited, in which the main facto were the same as in this case, it was assumed, though the point was not distinctly raised, that knowledge by the agent of the purpose of the purchaser to sell the liquors in violation of law, would affect the principal and make the sale, though it was completed in another state, illegal.
We think the principle applies to the cases at bar, and that, if the agent employed to negotiate the sales to the defendants knew or had reasonable cause to believe that the defendants intended to sell the liquors sold in violation of law, the plaintiffs were affected by such notice, and the sales were illegal.
Exceptions sustained.